 
Exhibit 10.6
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS.  THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES STATUTE OR SOME OTHER EXCEPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
On The Move Corporation
January 28, 2016
$370,326.00
Boynton Beach, Florida
 



SECURED PROMISSORY NOTE
FOR VALUE RECEIVED, the undersigned, On The Move Corporation, a Nevada
corporation (the "Company"), having a business address at 12355 Hagen Ranch
Road, Suite 604, Boynton Beach, Florida  33437, hereby promises to pay to the
order of Seeliva Industries, Inc., a Florida corporation (the "Holder"), the
principal amount of Three Hundred Seventy Thousand Three Hundred Twenty Six
Dollars ($370,326.00) on or before July 27, 2016 (the "Initial Maturity Date"). 
The Initial Maturity Date may be extended at the sole discretion of the Company,
upon written notice to the Holder, for an additional sixty (60) day period (the
"Extended Maturity Date").  When use herein, the Initial Maturity Date and the
Extended Maturity Date are referred to as the "Maturity Date").  This Note is
issued and delivered by the Company pursuant to the terms and conditions of the
Asset Purchase Agreement of even date hereby by and between the Company and the
Holder (the "Asset Purchase Agreement").


1.            Interest.  No interest shall accrue or become payable on this Note
during the period from the date hereto until the Initial Maturity Date.  If the
Company should elect to extend the due date of this Note, from the Initial
Maturity Date until the earlier of the Extended Maturity Date or the payment of
this Note, interest will accrue and be payable on the unpaid principal of this
Note at the per annum rate of six percent (6%).  Accrued interest due under this
Note shall be computed on the actual number of days elapsed on the basis of a
360 day year.  The Company shall, on the applicable Maturity Date, pay the
outstanding principal and all accrued and unpaid interest on this Note.
2.            Optional Prepayment; Mandatory Prepayment.  This Note may be
prepaid at any time at the option of the Company without penalty.  In the event
the Company receives at least $5 million in net proceeds from the sale of its
equity or debt securities to one or more third parties (the "Qualified
Financing") prior to the Initial Maturity Date, or the Extended Maturity Date,
if applicable, then within ten (10) days from the closing of the Qualified
Financing the Company shall pay this Note in full (the "Mandatory Prepayment
Date") and redeem the Series B Preferred Stock held by Holder.
 
Exhibit 10.6 – Page 1

--------------------------------------------------------------------------------

 

 
3.            Security for Obligations.
(a)            For purposes of the Note, "Collateral" means all of the Company's
right, title and interest in, to and under all personal property and other
assets, whether now owned by or owing to, or hereafter acquired by or arising in
favor of the Company (including under any trade names, styles or derivations
thereof) and whether owned or consigned by or to, or leased from or to, the
Company, at the Wellington Location (as that term is defined in the Asset
Purchase Agreement, and any and all proceeds or products of (or additions or
accessories to) any of the foregoing.
(b)            To secure the prompt and complete payment, performance and
observance of all of the obligations of the Company to the Holder pursuant to
the Note (the "Obligations"), and pursuant to the Security Agreement of even
date herewith by and between the Company and the Holder (the "Security
Agreement") the Company hereby pledges, assigns, transfers, hypothecates, and
sets over to the Holder, and hereby grants to the Holder a continuing security
interest in, all of the Company's right, title and interest in, to and under the
Collateral, until such Obligations are paid in full and agrees to file and
perfect such security interest on behalf of Holder.  At any time upon the
Holder's request, the Company shall execute and deliver to the Holder any other
documents, instruments or certificates requested by the Holder for the purpose
of properly documenting and perfecting the security interests of the Holder in
and to the Collateral granted hereunder, including any additional security
agreements, mortgages, control agreements, and financing statements.
4.            No Usury.  This Note is hereby expressly limited so that in no
event whatsoever, whether by reason of deferment or advancement of loan
proceeds, acceleration of maturity of the loan evidenced hereby, or otherwise,
shall the amount paid or agreed to be paid to the Holder hereunder for the loan,
use, forbearance or detention of money exceed the maximum interest rate
permitted by the laws of the State of Florida.  If at any time the performance
of any provision involves a payment exceeding the limit of the price that may be
validly charged for the loan, use, forbearance or detention of money under
applicable law, then automatically and retroactively, ipso facto, the obligation
to be performed shall be reduced to such limit, it being the specific intent of
the Company and the Holder hereof that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest hereunder, or (ii) that permitted by law, whichever is
the lesser, and the balance toward the reduction of principal.
5.            Attorneys' Fees.  If the indebtedness represented by this Note or
any part hereof is collected in bankruptcy, receivership or other judicial
proceedings or if this Note is placed in the hands of attorneys for collection
after default, the Company agrees to pay, in addition to the principal and
interest payable hereunder, reasonable attorneys' fees and costs incurred by the
Holder, as well as any and all interest that has accrued on the outstanding
principal after the commencement of bankruptcy, receivership or other judicial
proceedings.
 
Exhibit 10.6 – Page 2

--------------------------------------------------------------------------------

 

 
6.            Transfer.  The rights and obligations of the Company and the
Holder of this Note will be binding upon and inure to the benefit of the
successors, assigns, heirs, administrators and transferees of the parties
hereto.  This Note and the obligations evidenced hereby are not transferrable or
assignable by either party without the other party's specific prior written
consent, which content may be given or withheld in party's sole discretion.
7.            Notices.  Any notice, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered as described in the Notices section of the Asset Purchase Agreement
and to the appropriate addresses listed therein.
8.            Event of Default.
(a)            General.  The Company shall be in default under this Note if an
Event of Default (as defined below) occurs.  Upon an Event of Default, the
principal amount then outstanding of, and the accrued interest on, if any, this
Note shall be immediately due and payable, subject to the provisions of Section
8(d) hereof.
(b)            Definition.  For purposes of this Note, an "Event of Default" is
any of the following occurrences:
(i)            The Company shall fail to pay the outstanding principal and all
accrued and unpaid interest under this Note on the Maturity Date; or
(ii)            The Company shall fail to redeem the Series B Preferred Stock by
the Maturity Date; or
(iii)            If the Company shall (i) file, or consent by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, (ii) make an
assignment for the benefit of its creditors, (iii) consent to the appointment of
a custodian, receiver, trustee (or other officer with similar powers) of itself
or of any substantial part of its property, (iv) be adjudicated insolvent or (v)
take corporate action for the purpose of any of the foregoing; or
(iv)            If proceedings for the appointment of a receiver, trustee,
liquidator or custodian of the Company or of all or a substantial part of the
property thereof, or an involuntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to the Company or the
debts thereof under any bankruptcy insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) days of
commencement; or
 
Exhibit 10.6 – Page 3

--------------------------------------------------------------------------------

 
 
(v)            Any failure to perform or default in the performance by the
Company that continues after applicable grace and cure periods, if any, under
any covenant, condition or agreement contained in the Security Agreement.
(c)            Remedies on Default, etc.  In case any one or more Events of
Default shall occur and be continuing, the Holder may proceed to protect and
enforce its rights by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein, or in the Security Agreement, or for an injunction against a violation
of any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.  In case of a default in the
payment of any principal or interest on this Note, the Company will pay to the
Holder such further amount as shall be sufficient to cover the out-of-pocket
cost and expenses of collection, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.  No right, power or remedy
conferred by this Note upon the Holder shall be exclusive of any other right,
power or remedy referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise.
(d)            Standstill.  Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to assert that an Event of Default
shall have occurred if any Seller under the Asset Purchase Agreement shall have
failed to deliver to the Company, within 74 days from the date of this Note,
audited financial statements for any Business (as that term is defined in the
Asset Purchase Agreement) prepared in accordance with rules and regulations of
the Securities and Exchange Commission and in a format sufficient for filing by
the Company pursuant to its reporting obligations under the rules and
regulations of the Securities and Exchange Commission.
9.            Waivers and Amendments.  The Company hereby waives presentment,
demand for performance, notice of non-performance, protest, notice of protest
and notice of dishonor.  No delay on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or any other right.  Any
term of this Note may be amended or waived with the written consent of the
Company and the Holder.
10.            Governing Law.  This Note is being delivered in, and shall be
governed by and construed in accordance with, the laws of the State of Florida,
without regard to conflicts of law provisions thereof.  The state and federal
courts of Florida have jurisdiction; and venue for mediation, litigation and all
other proceedings shall be located in Palm Beach County, Florida.

 
ON THE MOVE CORPORATION,
 
a Nevada corporation
         
By:            /s/ Richard Reitano
 
             Richard Reitano,
 
             Chief Executive Officer

 
 
 

 
Exhibit 10.6 – Page 4

--------------------------------------------------------------------------------